               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00336-MR


RIKA O. JOHNSON, Individually and )
as Executrix of the Estate of Jackie )
Lee Johnson, Deceased,               )
                                     )
                      Plaintiff,     )
                                     )
          vs.                        )               ORDER
                                     )
ABLEST, INC., et al.,                )
                                     )
                      Defendants.    )
_______________________________ )

       THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss Without Prejudice as to Defendant Aurora Pump Company. [Doc.

68].

       Upon review of the parties’ motion,

       IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 68] is GRANTED, and all the Plaintiff’s claims against the

Defendant Aurora Pump Company are hereby DISMISSED WITHOUT

PREJUDICE.                     Signed: May 3, 2021

       IT IS SO ORDERED.
